Exhibit 10.1

AMENDMENT NO. 1 TO RAIL TRANSPORTATION SERVICES AGREEMENT

THIS AMENDMENT NO. 1 TO RAIL TRANSPORTATION SERVICES AGREEMENT (this
“Agreement”), is entered into and effective as of the 1st day of September, 2015
(the “Effective Date”), by and between Green Plains Logistics LLC (the
“Operator”) and Green Plains Trade Group LLC (the “Customer”).  Customer and
Operator are sometimes referred to in this Agreement as the “Parties” and
individually as a “Party.”

WHEREAS, Operator wishes to amend the Rail Transportation Services Agreement
effective July 1, 2015 between the Parties (the “Agreement”) on the terms and
conditions set forth herein, and may further amend the Agreement and desires to
do so each time with the addition of an additional Exhibit D. Terms used herein
not defined herein shall have the meaning set forth in the Agreement.

NOW, THEREFORE, in consideration of the mutual premises of the parties and
covenants and conditions hereinafter set forth, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

1. Section 1.e. of the Agreement is hereby replaced in its entirety with the
following:

e. Minimum Capacity Commitment: During each month of the Term, Operator will
provide to Customer the minimum railcar volumetric capacity for such month,
measured in gallons, described in each Exhibit D (each, the “Minimum Capacity
Commitment”).  Customer shall have the right to deliver the applicable Minimum
Capacity Commitment at Loading Points each calendar day during the Term subject
to all other terms and conditions in this Agreement.  In the event Customer has
additional Customer Product available to ship during a month, Customer will
notify Operator of the availability of such Customer Product.  Operator will use
its best efforts to accommodate such additional Customer Product over and above
the applicable Minimum Capacity Commitment, and Customer and Operator will
negotiate in good faith the terms of providing Rail Services with respect to
such additional Customer Product.

2.Section 1.f. of the Agreement is hereby replaced in its entirety with the
following:

f. Reports: Within 10 days after the end of each month, during the Term,
Operator shall notify Customer of any decreases in the railcar volumetric
capacity that Operator can make available to Customer as a result of the
expiration of existing Railcar leases.  Upon delivery of such notice, the
applicable Minimum Capacity Commitment per Exhibit shall be reduced as reflected
on each Exhibit D (with respect to each Exhibit, the “Adjusted Minimum Capacity
Commitment”).

3.Section 3.a.i. of the Agreement is hereby replaced in its entirety with the
following:

a.Rail Transportation Services:  

 

--------------------------------------------------------------------------------

 

 

i. Each month, Customer shall pay to Operator a fee for Rail Services with
respect to railcar volumetric capacity provided by Operator in an amount equal
to: (i) the Adjusted Minimum Capacity Commitment per Exhibit  D, stated in
gallons, multiplied by (ii) the amount set forth in each Exhibit D, divided by
(iii) 365, multiplied by (iv) the number of days in the month (collectively the
“Rail Transportation Services Fee”).

4. Section 16 of the Agreement is hereby replaced in its entirety with the
following: 

16. Amendment and Waiver.  Except as otherwise provided herein, no modification,
amendment or waiver of any provision of this Agreement shall be effective
against either party unless such modification, amendment or waiver is approved
in writing and countersigned by each party hereto.  The failure of any party to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such party
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.  The addition of any person as a party to this Agreement shall
not constitute a modification or amendment to any provision of this Agreement.
The parties may amend the Agreement with just the addition of an additional
Exhibit D, signed by the Parties, when Operator has added cars that Customer has
agreed to utilize pursuant to the terms hereof. 

﻿

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

OPERATOR: GREEN PLAINS LOGISTICS LLC


Signature:       _/s/ Michelle Mapes
                                                                                    
Print Name:    _Michelle Mapes
                                                                                         
Title:                Executive Vice President – General Counsel & Corporate
Secretary        

﻿

CUSTOMER: GREEN PLAINS TRADE GROUP LLC



Signature:       _/s/ Michelle
Mapes                                                                                     
Print Name:    _Michelle
Mapes                                                                                          
Title:                Executive Vice President – General Counsel & Corporate
Secretary        

﻿

﻿





--------------------------------------------------------------------------------

 

 



EXHIBIT D

Effective July 1,  2015
MINIMUM CAPACITY COMMITMENT

﻿

 

Period

Minimum Capacity Commitment

(millions of gallons)

July 2015

66.30

August 2015

66.30

September 2015

63.99

October 2015

63.99

November 2015

63.99

December 2015

63.99

January 2016

63.24

February 2016

63.24

March 2016

63.24

April 2016

63.24

May 2016

62.97

June 2016

61.20

July 2016

61.20

August 2016

61.20

September 2016

58.20

October 2016

57.09

November 2016

36.78

December 2016

36.48

January 2017

36.48

February 2017

36.48

March 2017

35.43

April 2017

35.43

May 2017

35.43

June 2017

35.43

July 2017

35.43

August 2017

35.43

September 2017

33.12

October 2017

33.12

November 2017

33.12

December 2017

33.12

January 2018

33.12

February 2018

33.12

March 2018

28.62

April 2018

28.05

May 2018

26.25

June 2018

26.25

July 2018

26.25

August 2018

26.25

September 2018

26.25

October 2018

26.25

November 2018

26.25

December 2018

26.25

January 2019

26.25

February 2019

26.25

﻿



--------------------------------------------------------------------------------

 

 

March 2019

24.75

April 2019

24.75

May 2019

24.75

June 2019

22.35

July 2019

16.65

August 2019

16.65

September 2019

16.65

October 2019

16.65

November 2019

16.65

December 2019

16.65

January 2020

16.65

February 2020

16.65

March 2020

16.65

April 2020

16.65

May 2020

16.65

June 2020

16.65

July 2020

16.65

August 2020

16.65

September 2020

16.65

October 2020

16.65

November 2020

15.66

December 2020

8.16

January 2021

5.22

February 2021

5.22

March 2021

5.22

April 2021

5.22

May 2021

5.22

June 2021

0.72

July 2021

0.72

August 2021

0.72

September 2021

0.72

October 2021

0.72

November 2021

0.72

December 2021

0.72

January 2022

0.72

February 2022

0.72

March 2022

0.72

April 2022

0.72

May 2022

0.72

June 2022

0.72

July 2022

0.72

August 2022

0.72

September 2022

0.72

October 2022

0.72

November 2022

0.72

December 2022

0.72

January 2023

0.72

February 2023

0.72

March 2023

0.72

April 2023

0.72

May 2023

0.72

June 2023

0.72

July 2023

0.72





--------------------------------------------------------------------------------

 

 

﻿

August 2023

0.72

September 2023

0.72

October 2023

0.72

November 2023

0.72

December 2023

0.72

January 2024

0.72

February 2024

0.72

March 2024

0.72

April 2024

0.72

May 2024

0.72

June 2024

0.72

July 2024

0.72

August 2024

0.72

September 2024

0.72

October 2024

0.72

November 2024

0.72

December 2024

0.72

January 2025

0.72

February 2025

0.72

March 2025

0.72

April 2025

-

﻿

Rail Transportation Services Fee Rate: $0.432658

﻿





--------------------------------------------------------------------------------

 

 



﻿

EXHIBIT D

Effective September 1, 2015
MINIMUM CAPACITY COMMITMENT

﻿

Period

Minimum Capacity Commitment

(millions of gallons)

September 2015

2.31

October 2015

2.31

November 2015

2.31

December 2015

2.31

January 2016

2.31

February 2016

2.31

March 2016

2.31

April 2016

2.31

May 2016

2.31

June 2016

2.31

July 2016

2.31

August 2016

2.31

September 2016

0

﻿

 

﻿

Rail Transportation Services Fee Rate: $0.33839    

Agreed to by:

OPERATOR: GREEN PLAINS LOGISTICS LLC


Signature:       _/s/ Michelle Mapes
                                                                                     
Print Name:    _Michelle Mapes
                                                                                          
Title:                Executive Vice President – General Counsel & Corporate
Secretary         

﻿

CUSTOMER: GREEN PLAINS TRADE GROUP LLC



Signature:       _/s/ Michelle
Mapes                                                                                      
Print Name:    _Michelle
Mapes                                                                                           
Title:                Executive Vice President – General Counsel & Corporate
Secretary         

﻿



--------------------------------------------------------------------------------